ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
4H Construction Corporation                    ) ASBCA Nos. 62992, 62993
                                               )
Under Contract No. W91236-14-C-0019            )

APPEARANCE FOR THE APPELLANT:                     S. Leo Arnold, Esq.
                                                   Ashley & Arnold
                                                   Dyersburg, TN

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Kyle A. Guess, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Norfolk

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: October 5, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62992, 62993, Appeals of 4H
Construction Corporation, rendered in conformance with the Board’s Charter.

      Dated: October 5, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals